DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-5 in the reply filed on June 1, 2022 is acknowledged.
Claim Objections
Claim 1 is objected to because of the following informalities:  line 8 recites “and”. However, line 10 also recites “and”. “And” is usually used once in a sentence to connect steps or ideas.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in the preamble a flame hydrolysis process. The claim recites the manufacturing method comprises mounting a burner cover on a burner in a wherein clause. A wherein clause is supposed to limit an active step. However, it is not clear what active step is being modified since mounting a burner cover is not related to a flame hydrolysis process. Furthermore, it is unclear if the flame hydrolysis process steps are required, as the claim recites the manufacturing steps comprises mounting the burner cover. It is recommended to move the contents of the preamble into the body of the claim and to recite them as positive active steps.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Naito et al. (JP 2003128428, machine translation provided) in view of Miura (JP S6381828, as provided for by applicant). Naito teaches a manufacturing process comprising providing for a burner that can be used in a flame hydrolysis process (abstract, [0002]). Naito further teaches providing a burner cover at a tip end of the outermost pipe of the burner ([0013], figures 1-7). It would appear in the figures, i.e. figure 1, Naito suggests a fixing jig (2) mounted on an outer periphery of an outermost pipe. Miura also teaches a burner used in a flame hydrolysis process, wherein a burner cover is provided at a tip end of the outermost pipe of the burner. Miura shows in figure 3 a conventional burner wherein the burner cover is inserted from a tip end of the outermost pipe of the burner, the cover sandwiching and compressing a part of a fixing jig (4) between the burner cover and the outermost pipe of the burner to fix the burner cover to the burner (conventional technology paragraph on page 12). Miura also teaches it would be desirable to provide for making the burner cover more easily removable/replaceable (means and action paragraphs on page 13) and suggests fixing jigs allowing for the hood to be positioned, fitted and removed, along sliding surfaces (example paragraph on page 13). As can be seen in figure 1, the burner cover of Naito appears to be arranged/inserted in a sliding manner along the surface of burner part 2. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have employed a fixing jig having a similar shape as burner part 2 of Naito, to allow for the easy insertion, positioning, fitting, and removal of the burner cover from the burner. Furthermore, employing a fixing jig having the same shape as part 2, an outer diameter of a part of the fixing jig that is not compressed is greater than an inner diameter of a part of the burner cover inserted to the tip end of the outermost pipe of the burner, as can be seen in the figures of Naito, i.e. figure 1. 
Regarding claim 3, Miura further teaches the fixing jig is configured by wrapping a tape (5) on the outer periphery of the outermost pipe of the burner (figures 1-3, conventional technology paragraph on page 12, example paragraph on page 13).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Naito et al. (JP 2003128428, machine translation provided) and Miura (JP S6381828, as provided for by applicant) as applied to claim 1 above, and further in view of Urata (2019/0292087) and Suzuki (JP 2014-9142, machine translation provided).  Naito and Miura do not specify a material for the fixing jig. Urata teaches fixing jig for securing a burner cover to a burner comprising a PTFE-type resin ([0032]). Suzuki also teaches a burner in to a burner fitting part using a seal member that is elastic and having heat resistance (abstract), wherein the elastic material is PTFE (middle of page 3). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for a fixing jig comprising PTFE, as it is an elastic material that has high heat resistance.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Naito et al. (JP 2003128428, machine translation provided) and Miura (JP S6381828, as provided for by applicant) as applied to claim 1 above, and further in view of Yabuki (JP S63110535 as provided for by applicant). Naito and Miura are silent regarding a gap between the burner cover and the outermost pipe of the burner, as well as a distance of the burner tip to the tip of the burner cover. Like Miura, Yabuki teaches a burner with a burner cover inserted from a tip end of the outermost pipe of a burner, the cover sandwiching and compressing a part of a fixing jig (4) between the burner cover and the outermost pipe of the burner to fix the burner cover to the burner (figures 1-2, conventional technology paragraph on page 10. Yabuki further teaches a difference between an inner diameter of the burner cover (φ21.5) and an outer diameter of the outermost pipe of the burner (φ20) in a section orthogonal to a longitudinal direction of the burner at the time when the burner cover is fixed to the burner (this difference essentially being the gap) is φ1.5 (bottom of page 11). It is not clear what unit of measurement φ is. However, Yabuki further teaches the protruding distance of a tip end of the burner cover from a tip end of the burner is equal to 20 mm (top of page 12). Thus, one skilled in the art might infer that the unit of measurements for the burner diameter and cover diameter may also be in mm. This would provide for a diameter difference of 1.5 mm, which greater than 0.5mm and less than 4mm. Yabuki teaches these dimensions provide for a burner cover that properly wraps the flame to stabilize the flame for a flame hydrolysis process (top half of page 12). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for similar arrangement of the burner cover and burner of Naito and Miura, with a difference in diameters of about 1.5mm and a protruding distance of 20mm, so as to provide a stable flame for flame hydrolysis, as taught by Yabuki. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741